Citation Nr: 9919510	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs pension 
benefits, in an amount of $15,709.00, is addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Wichita, Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied the 
veteran's claim for entitlement to service connection for 
PTSD.

2.  Evidence associated with the veteran's claims file 
subsequent to the July 1994 rating decision, is not 
duplicative or cumulative of previously submitted materials; 
is probative of the issue presented; and, either alone or in 
conjunction with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's reopened claim for entitlement to service 
connection for PTSD is accompanied by evidence demonstrating 
that such claim is cognizable or capable of substantiation.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, denying entitlement of the 
veteran to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the July 1994 rating decision is new and 
material, and the veteran's claim for entitlement to service 
connection for PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The reopened claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this appeal was certified to 
the Board in March 1999, for disposition.  Following 
certification, in May 1999, additional evidence was received 
at the BVA in support of the veteran's appeal, along with a 
waiver of RO jurisdiction.  See 38 C.F.R. §§ 19.37(b); 
20.1304(c).  Moreover, in June 1999, further evidence was 
received at the BVA in support of this appeal.  However, the 
veteran specifically did not waive RO jurisdiction of that 
evidence.  Nevertheless, as set forth in the decision below, 
the Board finds that the veteran's appeal is allowed, to the 
extent that it is reopened and well grounded, and as such, 
the Board need not refer that evidence back to the RO for 
consideration at this time.  See 38 C.F.R. § 20.1304(c).

A review of this case reveals that in a July 1994 rating 
decision, the RO denied the veteran's claim for service 
connection for PTSD on the basis that there were no confirmed 
in-service stressors of record.  By VA letter dated in July 
1994, the veteran was notified of that decision and his 
appellate rights.  He filed a timely Notice of Disagreement 
in September 1994, and the RO issued a Statement of the Case 
in October 1994.  The RO notified the veteran of the 
requirement to file a Substantive Appeal, including the time 
period, but he did submit a timely Substantive Appeal, and 
the July 1994 rating decision became final.  See 38 U.S.C.A. 
§ 7105(a)(c) (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. Sep. 16, 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

A claim for service connection for PTSD is well grounded when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted). 

In December 1996, the veteran submitted a claim for service 
connection for PTSD.  By VA letter dated in January 1997, the 
RO notified the veteran that new and material evidence was 
required in order to take further action on his claim, as 
service connection for PTSD had been previously denied in a 
July 1994 rating decision.  

Initially, the Board notes that at the time of the July 1994 
rating decision, there was a PTSD diagnosis of record, as 
reflected in a December 1993 VA examination report.  
Additionally, that examiner related the veteran's PTSD to his 
military service.  However, the missing element at that time, 
as indicated earlier in this decision, was evidence of an in-
service stressor.  See Cohen, 10 Vet. App. at 137.  

The Board finds that subsequent to the July 1994 rating 
decision, adequate evidence of in-service stressors has been 
presented by the veteran, sufficient to well-ground the claim 
for service connection for PTSD.  That evidence includes, in 
part, the following: 1) a statement and attachments from the 
veteran, received in February 1997, in which he describes his 
claimed stressors; 2) lay statements from the veteran's 
family and friends, received in February 1998; 3) news 
clippings, received in February 1998; and, 4) a February 1999 
letter from the Department of the Army, Center for Research 
of Unit Records, with attachments, received at the RO in 
April 1999, and forwarded to the BVA in June 1999.  

The Board finds that the above evidence is not duplicative or 
cumulative of prior evidence.  Also, it is probative of the 
issue under consideration and it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  To that end, 
the Board concludes that new and material evidence has been 
received and the veteran's claim for entitlement to service 
connection for PTSD is therefore reopened.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 218-219.  Furthermore, 
the Board finds that the claim is well grounded, within the 
meaning of 38 U.S.C.A. § 5107(a), and to that extent the 
appeal is allowed.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD.

The claim for entitlement to service connection for PTSD is 
well grounded.


REMAND

As the Board finds that the veteran's claim for service 
connection for PTSD is well grounded, the Board must ensure 
that the duty to assist is satisfied.  See 38 U.S.C.A. 
§ 5107; Elkins, 12 Vet. App. at 218-219.  In that regard, the 
Board finds that in light of the additional evidence 
submitted by the veteran regarding his claimed stressors, an 
additional attempt should be made towards stressor 
development.  Furthermore, if the additional efforts result 
in any confirmed stressor(s), the veteran should be afforded 
a VA examination to specifically determine whether the 
veteran currently has PTSD, based on a confirmed in-service 
stressor.  See Cohen, 10 Vet. App. at 140.  

Therefore, in order to ensure that all due process 
requirements are met, this case is REMANDED to the RO for the 
following:

1.  The RO should review the veteran's 
claims file, including the veteran's 
service medical records and service 
personnel records, statements from the 
veteran, lay statements, and the evidence 
received from the Department of the Army 
addressed to the veteran and dated in 
February 1999, along with any other 
pertinent evidence of record, and prepare 
a summary of all of the veteran's claimed 
stressors.  This summary, a copy of the 
veteran's DD Form 214, and all associated 
service documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
along with a request to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
folder.

2.  Following the receipt of any 
information from the USASCRUR, along with 
the completion of any additional 
development warranted or suggested by 
that office, the RO should prepare a 
report detailing the nature of any combat 
action, or in-service stressful event, 
verified by the USASCRUR.  This report is 
then to be added to the claims folder.

3.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine 
whether the veteran currently has PTSD.  
Any current PTSD diagnosis must comply 
with the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV).  All studies, 
tests and evaluations deemed necessary 
should be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
PTSD.  The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence received at the BVA in May 1999 
and June 1999.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

